Title: William R. Gray to Thomas Jefferson, 22 November 1815
From: Gray, William Rufus
To: Jefferson, Thomas


          
            Sir,
             Richmond 22 Nov 1815.
          
          I anticipated the honor of delivering to you, a letter from the President of the United States; but recent information that you were absent from Monticello, and the advanced state of the season, have induced Mrs Gray and myself to defer paying our respects to you, until our return from charleston. as the letter may not be merely one of introduction, I have taken the liberty of enclosing it
          
            With great respect Your obed serv
            Wm R Gray
          
        